 1   GREENBERG TRAURIG, LLP
     IAN C. BALLON (SBN 141819)
 2   Ballon@gtlaw.com
     1900 University Avenue, 5th Floor
 3
     East Palo Alto, CA 94303
 4   Tel: 650-328-8500
     Fax: 650- 462-7881
 5
     GREENBERG TRAURIG, LLP
 6   NINA D. BOYAJIAN (SBN 246415)
     BoyajianN@gtlaw.com
 7
     1840 Century Park East, Suite 1900
 8   Los Angeles, CA 90067-2121
     Tel: 310-586-7700
 9   Fax: 310-586-7800
10   Attorneys for Defendant Roomster Corp.
11
12
13                                   UNITED STATES DISTRICT COURT

14                                 NORTHERN DISTRICT OF CALIFORNIA

15                                            SAN JOSE DIVISION

16
     Alexander von Brandenfels,                       CASE NO.: 5:20-cv-00411-SVK
17
                      Plaintiff in Pro Per,           [PROPOSED] STIPULATED PROTECTIVE
18                                                    ORDER
19   vs.

20   Roomster Corp.                                   Judge:          Hon. Susan Van Keulen
                                                      Action Filed:   January 21, 2020
21                    Defendant.

22
23
24
25
26
27
28


                                                                             Case No.: 5:20-cv-00411-SVK
                                                                      [Proposed] Stipulated Protective Order
     ACTIVE49209813
 1   1.      PURPOSES AND LIMITATIONS
 2           Disclosure and discovery activity in this action are likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public disclosure and from use for
 4   any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
 5   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
 6   acknowledge that this Order does not confer blanket protections on all disclosures or responses to
 7   discovery and that the protection it affords from public disclosure and use extends only to the limited
 8   information or items that are entitled to confidential treatment under the applicable legal principles. The
 9   parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
10   does not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the
11   procedures that must be followed and the standards that will be applied when a party seeks permission
12   from the court to file material under seal.
13   2.      DEFINITIONS
14           2.1       Challenging Party: a Party or Non-Party that challenges the designation of information or
15   items under this Order.
16           2.2       “CONFIDENTIAL” Information or Items: information (regardless of how it is
17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil
18   Procedure 26(c).
19           2.3       Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as
20   their support staff).
21           2.4       Designating Party: a Party or Non-Party that designates information or items that it
22   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
23           2.5       Disclosure or Discovery Material: all items or information, regardless of the medium or
24   manner in which it is generated, stored, or maintained (including, among other things, testimony,
25   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery
26   in this matter.
27           2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the
28   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant
                                                            1
                                                                                    Case No.: 5:20-cv-00411-SVK
                                                                             [Proposed] Stipulated Protective Order
     ACTIVE49209813
 1   in this action.
 2           2.7       House Counsel: attorneys who are employees of a party to this action. House Counsel
 3   does not include Outside Counsel of Record or any other outside counsel.
 4           2.8       Non-Party: any natural person, partnership, corporation, association, or other legal entity
 5   not named as a Party to this action.
 6           2.9       Outside Counsel of Record: attorneys who are not employees of a party to this action but
 7   are retained to represent or advise a party to this action and have appeared in this action on behalf of that
 8   party or are affiliated with a law firm which has appeared on behalf of that party.
 9           2.10      Party: any party to this action, including all of its officers, directors, employees,
10   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
11           2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in
12   this action.
13           2.12      Professional Vendors: persons or entities that provide litigation support services (e.g.,
14   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or
15   retrieving data in any form or medium) and their employees and subcontractors.
16           2.13      Protected Material: any Disclosure or Discovery Material that is designated as
17   “CONFIDENTIAL.”
18           2.14      Receiving Party: a Party that receives Disclosure or Discovery Material from a
19   Producing Party.
20   3.      SCOPE
21           The protections conferred by this Stipulation and Order cover not only Protected Material (as
22   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,
23   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or
24   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections
25   conferred by this Stipulation and Order do not cover the following information: (a) any information that
26   is in the public domain at the time of disclosure to a Receiving Party or becomes part of the public
27   domain after its disclosure to a Receiving Party as a result of publication not involving a violation of this
28   Order, including becoming part of the public record through trial or otherwise; and (b) any information
                                                             2
                                                                                       Case No.: 5:20-cv-00411-SVK
                                                                                [Proposed] Stipulated Protective Order
     ACTIVE49209813
 1   known to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the
 2   disclosure from a source who obtained the information lawfully and under no obligation of
 3   confidentiality to the Designating Party. Any use of Protected Material at trial shall be governed by a
 4   separate agreement or order.
 5   4.     DURATION
 6          Even after final disposition of this litigation, the confidentiality obligations imposed by this
 7   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
 8   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
 9   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion and
10   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time limits
11   for filing any motions or applications for extension of time pursuant to applicable law.
12   5.     DESIGNATING PROTECTED MATERIAL
13          5.1       Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
14   Party that designates information or items for protection under this Order must take care to limit any
15   such designation to specific material that qualifies under the appropriate standards. The Designating
16   Party must designate for protection only those parts of material, documents, items, or oral or written
17   communications that qualify – so that other portions of the material, documents, items, or
18   communications for which protection is not warranted are not swept unjustifiably within the ambit of
19   this Order.
20          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to
21   be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber
22   or retard the case development process or to impose unnecessary expenses and burdens on other parties)
23   expose the Designating Party to sanctions.
24          If it comes to a Designating Party’s attention that information or items that it designated for
25   protection do not qualify for protection, that Designating Party must promptly notify all other Parties
26   that it is withdrawing the mistaken designation.
27          5.2       Manner and Timing of Designations. Except as otherwise provided in this Order (see,
28   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
                                                           3
                                                                                    Case No.: 5:20-cv-00411-SVK
                                                                             [Proposed] Stipulated Protective Order
     ACTIVE49209813
 1   Discovery Material that qualifies for protection under this Order must be clearly so designated before the
 2   material is disclosed or produced.
 3          Designation in conformity with this Order requires:
 4                    (a) for information in documentary form (e.g., paper or electronic documents, but
 5   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix
 6   the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or
 7   portions of the material on a page qualifies for protection, the Producing Party also must clearly identify
 8   the protected portion(s) (e.g., by making appropriate markings in the margins).
 9          A Party or Non-Party that makes original documents or materials available for inspection need
10   not designate them for protection until after the inspecting Party has indicated which material it would
11   like copied and produced. During the inspection and before the designation, all of the material made
12   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified
13   the documents it wants copied and produced, the Producing Party must determine which documents, or
14   portions thereof, qualify for protection under this Order. Then, before producing the specified
15   documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that contains
16   Protected Material. If only a portion or portions of the material on a page qualifies for protection, the
17   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate markings
18   in the margins).
19                    (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
20   Designating Party identify on the record, before the close of the deposition, hearing, or other proceeding,
21   all protected testimony.
22                    (c) for information produced in some form other than documentary and for any other
23   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or
24   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a portion or
25   portions of the information or item warrant protection, the Producing Party, to the extent practicable,
26   shall identify the protected portion(s).
27          5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
28   qualified information or items does not, standing alone, waive the Designating Party’s right to secure
                                                            4
                                                                                     Case No.: 5:20-cv-00411-SVK
                                                                              [Proposed] Stipulated Protective Order
     ACTIVE49209813
 1   protection under this Order for such material. Upon timely correction of a designation, the Receiving
 2   Party must make reasonable efforts to assure that the material is treated in accordance with the
 3   provisions of this Order.
 4   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5          6.1       Timing of Challenges. Any Party or Non-Party may challenge a designation of
 6   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
 7   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or
 8   a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
 9   confidentiality designation by electing not to mount a challenge promptly after the original designation
10   is disclosed.
11          6.2       Meet and Confer. The Challenging Party shall initiate the dispute resolution process by
12   providing written notice of each designation it is challenging and describing the basis for each challenge.
13   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the
14   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective
15   Order. The parties shall attempt to resolve each challenge in good faith and must begin the process by
16   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within
17   14 days of the date of service of notice. In conferring, the Challenging Party must explain the basis for
18   its belief that the confidentiality designation was not proper and must give the Designating Party an
19   opportunity to review the designated material, to reconsider the circumstances, and, if no change in
20   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed
21   to the next stage of the challenge process only if it has engaged in this meet and confer process first or
22   establishes that the Designating Party is unwilling to participate in the meet and confer process in a
23   timely manner.
24          6.3       Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,
25   the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 7
26   (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of
27   challenge or within 14 days of the parties agreeing that the meet and confer process will not resolve their
28   dispute, whichever is earlier. Each such motion must be accompanied by a competent declaration
                                                           5
                                                                                     Case No.: 5:20-cv-00411-SVK
                                                                              [Proposed] Stipulated Protective Order
     ACTIVE49209813
 1   affirming that the movant has complied with the meet and confer requirements imposed in the preceding
 2   paragraph. Failure by the Designating Party to make such a motion including the required declaration
 3   within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality designation for
 4   each challenged designation. In addition, the Challenging Party may file a motion challenging a
 5   confidentiality designation at any time if there is good cause for doing so, including a challenge to the
 6   designation of a deposition transcript or any portions thereof. Any motion brought pursuant to this
 7   provision must be accompanied by a competent declaration affirming that the movant has complied with
 8   the meet and confer requirements imposed by the preceding paragraph.
 9          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.
10   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary
11   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the
12   Designating Party has waived the confidentiality designation by failing to file a motion to retain
13   confidentiality as described above, all parties shall continue to afford the material in question the level of
14   protection to which it is entitled under the Producing Party’s designation until the court rules on the
15   challenge.
16   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
17          7.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed or
18   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
19   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the
20   categories of persons and under the conditions described in this Order. When the litigation has been
21   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
22   DISPOSITION).
23          Protected Material must be stored and maintained by a Receiving Party at a location and in a
24   secure manner that ensures that access is limited to the persons authorized under this Order.
25          7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the
26   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information
27   or item designated “CONFIDENTIAL” only to:
28                    (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
                                                           6
                                                                                    Case No.: 5:20-cv-00411-SVK
                                                                             [Proposed] Stipulated Protective Order
     ACTIVE49209813
 1   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for
 2   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached
 3   hereto as Exhibit A;
 4                    (b) the officers, directors, and employees (including House Counsel) of the Receiving
 5   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7                    (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 8   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to
 9   Be Bound” (Exhibit A);
10                    (d) the court and its personnel;
11                    (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
12   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have signed
13   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14                    (f) during their depositions, witnesses in the action to whom disclosure is reasonably
15   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
16   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition
17   testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court
18   reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective Order;
19                    (g) the author or recipient of a document containing the information or a custodian or
20   other person who otherwise possessed or knew the information.
21   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
22          LITIGATION
23          If a Party is served with a subpoena or a court order issued in other litigation that compels
24   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party must:
25                    (a) promptly notify in writing the Designating Party. Such notification shall include a
26   copy of the subpoena or court order;
27                    (b) promptly notify in writing the party who caused the subpoena or order to issue in the
28   other litigation that some or all of the material covered by the subpoena or order is subject to this
                                                            7
                                                                                     Case No.: 5:20-cv-00411-SVK
                                                                              [Proposed] Stipulated Protective Order
     ACTIVE49209813
 1   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
 2                    (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 3   Designating Party whose Protected Material may be affected.
 4            If the Designating Party timely seeks a protective order, the Party served with the subpoena or
 5   court order shall not produce any information designated in this action as “CONFIDENTIAL” before a
 6   determination by the court from which the subpoena or order issued, unless the Party has obtained the
 7   Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking
 8   protection in that court of its confidential material – and nothing in these provisions should be construed
 9   as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from another
10   court.
11   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
12            LITIGATION
13                    (a) The terms of this Order are applicable to information produced by a Non-Party in this
14   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection
15   with this litigation is protected by the remedies and relief provided by this Order. Nothing in these
16   provisions should be construed as prohibiting a Non-Party from seeking additional protections.
17                    (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
18   Party’s confidential information in its possession, and the Party is subject to an agreement with the Non-
19   Party not to produce the Non-Party’s confidential information, then the Party shall:
20                           (1) promptly notify in writing the Requesting Party and the Non-Party that some
21            or all of the information requested is subject to a confidentiality agreement with a Non-Party;
22                           (2) promptly provide the Non-Party with a copy of the Stipulated Protective
23   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of the
24   information requested; and
25                           (3) make the information requested available for inspection by the Non-Party.
26                    (c) If the Non-Party fails to object or seek a protective order from this court within 14
27   days of receiving the notice and accompanying information, the Receiving Party may produce the Non-
28   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a
                                                            8
                                                                                     Case No.: 5:20-cv-00411-SVK
                                                                              [Proposed] Stipulated Protective Order
     ACTIVE49209813
 1   protective order, the Receiving Party shall not produce any information in its possession or control that
 2   is subject to the confidentiality agreement with the Non-Party before a determination by the court.
 3   Absent a court order to the contrary, the Non-Party shall bear the burden and expense of seeking
 4   protection in this court of its Protected Material.
 5   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material
 7   to any person or in any circumstance not authorized under this Stipulated Protective Order, the
 8   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
 9   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
10   inform the person or persons to whom unauthorized disclosures were made of all the terms of this Order,
11   and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
12   that is attached hereto as Exhibit A.
13   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
14          MATERIAL
15          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
16   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are
17   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
18   whatever procedure may be established in an e-discovery order that provides for production without
19   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
20   an agreement on the effect of disclosure of a communication or information covered by the attorney-
21   client privilege or work product protection, the parties may incorporate their agreement in the stipulated
22   protective order submitted to the court.
23   12.    MISCELLANEOUS
24          12.1      Right to Further Relief. Nothing in this Order abridges the right of any person to seek its
25   modification by the court in the future.
26          12.2      Right to Assert Other Objections. By stipulating to the entry of this Protective Order no
27   Party waives any right it otherwise would have to object to disclosing or producing any information or
28

                                                           9
                                                                                     Case No.: 5:20-cv-00411-SVK
                                                                              [Proposed] Stipulated Protective Order
     ACTIVE49209813
 1   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any
 2   right to object on any ground to use in evidence of any of the material covered by this Protective Order.
 3          12.3      Filing Protected Material. Without written permission from the Designating Party or a
 4   court order secured after appropriate notice to all interested persons, a Party may not file in the public
 5   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material
 6   must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
 7   court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local
 8   Rule 79-5, a sealing order will issue only upon a request establishing that the Protected Material at issue
 9   is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a
10   Receiving Party’s request to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is
11   denied by the court, then the Receiving Party may file the information in the public record pursuant to
12   Civil Local Rule 79-5(e) unless otherwise instructed by the court.
13   13.    FINAL DISPOSITION
14          Within 60 days after the final disposition of this action, as defined in paragraph 4, each
15   Receiving Party must return all Protected Material to the Producing Party or destroy such material. As
16   used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,
17   and any other format reproducing or capturing any of the Protected Material. Whether the Protected
18   Material is returned or destroyed, the Receiving Party must submit a written certification to the
19   Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline
20   that (1) identifies (by category, where appropriate) all the Protected Material that was returned or
21   destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts, compilations,
22   summaries or any other format reproducing or capturing any of the Protected Material. Notwithstanding
23   this provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,
24   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
25   //
26   //
27
28

                                                           10
                                                                                     Case No.: 5:20-cv-00411-SVK
                                                                              [Proposed] Stipulated Protective Order
     ACTIVE49209813
 1   expert reports, attorney work product, and consultant and expert work product, even if such materials
 2   contain Protected Material. Any such archival copies that contain or constitute Protected Material remain
 3   subject to this Protective Order as set forth in Section 4 (DURATION).
 4          IT IS SO STIPULATED, through Parties and Counsel of Record.
 5
 6   Dated: March 17, 2020                       /s/ Alexander von Brandenfels
                                                 Alexander von Brandenfels
 7
                                                 Plaintiff in Pro Per
 8
 9   Dated: March 16, 2020                       GREENBERG TRAURIG, LLP
10
                                              By: /s/ Nina D. Boyajian
11
                                                 Nina D. Boyajian
12                                               Counsel for Defendant Roomster Corp.

13
14
15
16   PURSUANT TO STIPULATION, IT IS SO ORDERED.
17
18
19   Dated: March 18, 2020
                                                 HONORABLE SUSAN VAN KEULEN
20
21
22
23
24
25
26
27
28

                                                        11
                                                                                 Case No.: 5:20-cv-00411-SVK
                                                                          [Proposed] Stipulated Protective Order
     ACTIVE49209813
